Exhibit 10.1
SEVERANCE AGREEMENT
     This Severance Agreement (the “Agreement”) is made as of this 26th day of
July, 2011 by and between American Superconductor Corporation (the “Company”),
and John R. Collett (the “Executive”).
     WHEREAS, the Executive currently serves as the Company’s Senior Vice
President, Chief Strategy Officer;
     WHEREAS, the Executive wishes to resign his position from the Company;
     WHEREAS, the Company and the Executive believe that it is in both of their
interests for the Executive to terminate his employment on July 22, 2011(the
“Resignation Date”) pursuant to the provisions set forth in this Agreement;
     WHEREAS, the Company previously delivered this Agreement to the Executive
on June 13, 2011, and since such time the parties have negotiated in good faith
and agreed to modify the Agreement, and the Company has secured the necessary
approval, to provide for the accelerated vesting of all of the 47,200 shares of
restricted stock held by the Executive as set forth in Paragraph 2(b) below;
     WHEREAS, the Company has agreed to continue to employ the Executive through
the Resignation Date and to offer the Executive the Severance Benefits set forth
in Paragraph 2 below, provided that he signs and returns this Agreement to the
Company no earlier than the Resignation Date but no later than August 12th, 2011
and does not revoke it;
     WHEREAS, on Executive’s Resignation Date he will be paid his 192 hours of
earned but unused vacation and for his business expenses and that he has
returned to the Company all Company property. Executive further confirms that he
will transfer the phone number as of the July 31, 2011 on his Blackberry to a
personal account;
     WHEREAS, the Company has advised the Executive to consult with an attorney
of his own choosing prior to executing this Agreement;
     NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the parties agree as follows.

1.   Severance Benefits. Provided the Executive timely signs and returns this
Agreement no earlier than his Resignation Date, and does not revoke this
Agreement, the Company will provide him, subject to the terms and conditions set
forth in Attachment A, the following severance benefits (the “Severance
Benefits”):

a. Severance Pay. The Company will pay to the Executive $375,000, less all
applicable taxes and withholdings, as severance pay (an amount equivalent to

 



--------------------------------------------------------------------------------



 



eighteen (18) months of his current base salary) (the “Severance Pay”). The
Severance Pay will be paid as salary continuation in accordance with the
Company’s normal payroll practices, but in no event shall payment begin earlier
than the eighth (8th) day after the Executive’s execution of the Agreement
(provided he has not revoked his acceptance of the Agreement). If Executive dies
before receiving the entire Severance Pay, the balance will be paid to his wife,
if she is not alive at the time, to his estate.
b. Accelerated Vesting of Restricted Stock. The Compensation Committee of the
Board of Directors of the Company has approved that on the eighth (8th) day
after the Executive’s execution and timely return of the Agreement (provided he
has not revoked his acceptance of the Agreement), the Executive shall become
fully vested in all of the 47,200 shares of restricted stock that remain
unvested from the Executive’s (i) October 19, 2009 grant of 40,000 shares of
restricted stock; and (ii) May 12, 2010 grant of 10,800 shares of restricted
stock, pursuant to the Company’s 2007 Stock Incentive Plan, as amended.
c. COBRA Continuation. Provided the Executive is eligible for and timely elects
to continue receiving group medical insurance pursuant to the federal “COBRA”
law, 29 U.S.C. § 1161 et seq. and for so long as he does not become eligible for
coverage under another group health plan maintained by a subsequent employer,
for a period of up to eighteen (18) months following the Resignation Date, the
Company shall pay the share of the premium for family health and family dental
coverage that is paid by the Company for active and similarly situated employees
who receive the same type of coverage; provided, however, that (i) the Company
and the Executive mutually agree that if such payments by the Company would
cause the Company to be subject to material tax liability or penalties, the
parties will make reasonable efforts to restructure the arrangement consistent
with the intent of this provision so as to avoid such adverse tax consequence,
and (ii) to the extent such benefits cannot be provided to non-employees, then
the Executive will receive the cash equivalent thereof, based on the cost
thereof to the Company, paid proportionately over an eighteen (18) month period.
All other Company benefits will end on the Resignation Date.

2.   Release of Claims. In consideration of the Executive’s continued employment
with the Company through the Resignation Date and the Severance Benefits, which
the Executive acknowledges he would not otherwise be entitled to receive, the
Executive hereby fully, forever, irrevocably and unconditionally releases,
remises and discharges the Company, its affiliates, subsidiaries, parent
companies, predecessors, and successors, and all of their respective past and
present officers, directors, stockholders, partners, members, employees, agents,
representatives, plan administrators, attorneys, insurers and fiduciaries (each
in their individual and corporate capacities) (collectively, the “Released
Parties”) from any and all claims, charges, complaints, demands, actions,

- 2 -



--------------------------------------------------------------------------------



 



    causes of action, suits, rights, debts, sums of money, costs, accounts,
reckonings, covenants, contracts, agreements, promises, doings, omissions,
damages, executions, obligations, liabilities, and expenses (including
attorneys’ fees and costs), of every kind and nature that the Executive ever had
or now has against any or all of the Released Parties, including, but not
limited to, any and all claims arising out of or relating to the Executive’s
employment with and/or separation from the Company, including, but not limited
to, all claims under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e et seq., the Age Discrimination in Employment Act, 29 U.S.C. § 621 et
seq., the Americans With Disabilities Act of 1990, 42 U.S.C. § 12101 et seq.,
the Genetic Information Nondiscrimination Act of 2008, 42 U.S.C. § 2000ff et
seq., the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., the Worker
Adjustment and Retraining Notification Act (“WARN”), 29 U.S.C. § 2101 et seq.,
the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq., Executive Order 11246,
Executive Order 11141, the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.,
and the Employee Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §
1001 et seq., all as amended; all claims arising out of the Massachusetts Fair
Employment Practices Act., Mass. Gen. Laws ch. 151B, § 1 et seq., the
Massachusetts Civil Rights Act, Mass. Gen. Laws ch. 12, §§ 11H and 11I, the
Massachusetts Equal Rights Act, Mass. Gen. Laws. ch. 93, § 102 and Mass. Gen.
Laws ch. 214, § 1C, the Massachusetts Labor and Industries Act, Mass. Gen. Laws
ch. 149, § 1 et seq., Mass. Gen. Laws ch. 214, § 1B (Massachusetts right of
privacy law), the Massachusetts Maternity Leave Act, Mass. Gen. Laws ch. 149, §
105D, and the Massachusetts Small Necessities Leave Act, Mass. Gen. Laws ch.
149, § 52D, all as amended; all common law claims including, but not limited to,
actions in defamation, intentional infliction of emotional distress,
misrepresentation, fraud, wrongful discharge, and breach of contract (including,
without limitation, all claims arising out of or related to the Executive’s
September 20, 2009 Offer letter (the “Offer Letter”) and May 18, 2010 Executive
Severance Agreement (the “Executive Severance Agreement”); all claims to any
non-vested ownership interest in the Company, contractual or otherwise; and any
claim or damage arising out of the Executive’s employment with and/or separation
from the Company (including a claim for retaliation) under any common law theory
or any federal, state or local statute or ordinance not expressly referenced
above; provided, however, that nothing in this Agreement prevents the Executive
from filing a charge with, cooperating with, or participating in any proceeding
before the Equal Employment Opportunity Commission or a state fair employment
practices agency (except that the Executive acknowledges that he may not recover
any monetary benefits in connection with any such claim, charge or proceeding).
Notwithstanding anything to the contrary, Executive is not releasing his rights
and/or claims for vested benefits including but not limited to Executive’s 401K,
indemnification pursuant to the company’s Amended and Restated By-Laws in effect
as of the date hereof, COBRA, unemployment compensation which the Company will
not contest. Further, Executive is not releasing his claims for breach of this
Agreement.

3.   Business Expenses and Compensation. — The Executive acknowledges that he
has been reimbursed by the Company for all business expenses incurred in
conjunction with the performance of his employment other than expenses that were
submitted on or about

- 3 -



--------------------------------------------------------------------------------



 



    July 21, 2011 and that no other reimbursements are owed to him other than
those submitted on or about July 21, 2011. The Executive further acknowledges
that he has received payment in full for all services rendered in conjunction
with his employment by the Company and that no other compensation is owed to him
except as provided in this Agreement.

4.   Return of Company Property — The Executive confirms that he has returned to
the Company all keys, files, records (and copies thereof), equipment (including,
but not limited to, computer hardware, software and printers, wireless handheld
devices, cellular phones, pagers, etc.), Company identification, Company
vehicles and any other Company-owned property in his possession or control and
has left intact all electronic Company documents, including but not limited to
those that the Executive developed or helped to develop during his employment.
Other than with respect to computer accounts or professional subscriptions in
the Company’s name for the Executive’s benefit, the Executive further confirms
that he has cancelled all other accounts for his benefit, if any, in the
Company’s name, including but not limited to, credit cards, telephone charge
cards, cellular phone and/or pager accounts. With respect to such computer
accounts or professional subscriptions, if any, the Executive further agrees to
work with the Company to make sure that such computer accounts or professional
subscriptions are cancelled as soon as practicable after the Resignation Date.
The Company will work with him to allow him to retain his personal and general
business information as well as personal and general business contacts from his
Company computer.   5.   Continuing Obligations. — The Executive acknowledges
and reaffirms his obligation to keep confidential and not to disclose any and
all non-public information concerning the Company that he acquired during the
course of his employment with the Company, including, but not limited to, any
non-public information concerning the Company’s business affairs, business
prospects and financial condition. The Executive further acknowledges and
reaffirms his obligations set forth in the Employee Non-Disclosure and
Developments Agreement he executed for the benefit of the Company, which remain
in full force and effect. The Company acknowledges that the Executive has no
non-compete obligations to the Company.   6.   Non-Disparagement. — The
Executive understands and agree that, as a condition of the consideration
described herein, he shall not make any false, disparaging or derogatory
statements to any media outlet, industry group, financial institution or current
or former employee, consultant, client or customer of the Company regarding the
Company or any of its current or former directors, officers, employees, agents
or representatives or about the Company’s business affairs or financial
condition. The Company agrees to instruct its Senior Management and Board not
make any false, disparaging or derogatory statements to any media outlet,
industry group, financial institution or current or former employee, consultant,
client or customer of the Company regarding the Executive. Further, the Company
acknowledges that it will provide an agreed upon oral job performance reference
as follows: “John was an outstanding addition to our senior management team
during his nearly two years with AMSC. We were sorry to see him leave. John
exhibited great partnership, strong leadership, a keen insight on market
dynamics, superior negotiating and execution capability and an outstanding work
ethic.” The Company will provide this reference for up to 12 months from the
Resignation Date and the Executive shall forward all

- 4 -



--------------------------------------------------------------------------------



 



    requests for a reference to Susan DiCecco or Daniel McGahn, or their
successors if any. The Company also agrees to allow Executive to review and
approve both public and internal communications regarding his departure before
such communications are released.

7.   Continued Assistance. — The Executive agrees that during the time period he
is receiving the Severance Benefits stated in this Agreement, he will provide
all reasonable cooperation to the Company, including but not limited to,
assisting the Company in transitioning his job duties, assisting the Company in
defending against and/or prosecuting any litigation or threatened litigation,
and performing any other tasks as reasonably requested by the Company. The
Company agrees to reimburse the Executive for reasonable business expenses
incurred in such cooperation and to be reasonable in its requests for
assistance.   8.   Confidentiality. — To the extent permitted by law, the
Executive understands and agrees that, as a condition of the consideration
described herein, the terms and contents of this Agreement and the contents of
the negotiations and discussions resulting in this Agreement, shall be
maintained as confidential by him and his agents and representatives, including
but not limited to, his attorneys and financial advisors and shall not be
disclosed to any third party except as otherwise agreed to in writing by the
Company. Notwithstanding the above, the Executive may share the contents of this
Agreement to his immediate family (provided they agree to keep the terms
confidential), the office of unemployment and taxing authorities.   9.  
Amendment. — This Agreement shall be binding upon the parties and may not be
modified in any manner, except by an instrument in writing of concurrent or
subsequent date signed by duly authorized representatives of the parties hereto.
This Agreement is binding upon and shall inure to the benefit of the parties and
their respective agents, assigns, heirs, executors, successors and
administrators.   10.   Waiver of Rights. — No delay or omission by the Company
in exercising any right under this Agreement shall operate as a waiver of that
or any other right. A waiver or consent given by the Company on any one occasion
shall be effective only in that instance and shall not be construed as a bar to
or waiver of any right on any other occasion.   11.   Validity. — Should any
provision of this Agreement be declared or be determined by any court of
competent jurisdiction to be illegal or invalid, the validity of the remaining
parts, terms or provisions shall not be affected thereby and said illegal or
invalid part, term or provision shall be deemed not to be a part of this
Agreement.   12.   Acknowledgments. — The Executive acknowledges that he has
been given more than twenty-one days (21) to consider this Agreement and that
the Company advised him to consult with an attorney of his own choosing prior to
signing this Agreement. The Executive understands that he may revoke the
Agreement for a period of seven (7) days after he signs it, and the Agreement
shall not be effective or enforceable until the

- 5 -



--------------------------------------------------------------------------------



 



    expiration of this seven (7) day period. The Executive understands and
agrees that by entering into the Agreement he is waiving any and all rights or
claims he may have under the Age Discrimination in Employment Act, as amended by
the Older Workers Benefit Protection Act, and that he has received consideration
beyond that to which he was previously entitled.

13.   Nature of Agreement. — The Executive understands and agrees that this
Agreement, is a severance agreement and does not constitute an admission of
liability or wrongdoing on the part of the Company, or the Executive.   14.  
Voluntary Assent. — The Executive affirms that no other promises or agreements
of any kind have been made to or with him by any person or entity whatsoever to
cause him to sign this Agreement, and that he fully understands the meaning and
intent of this Agreement. The Executive states and represents that he has had an
opportunity to fully discuss and review the terms of this Agreement with an
attorney. The Executive further states and represents that he has carefully read
this Agreement, understands the contents herein, freely and voluntarily assents
to all of the terms and conditions hereof, and signs his name of his own free
act.   15.   Applicable Law. — This Agreement and shall be interpreted and
construed by the laws of the Commonwealth of Massachusetts, without regard to
conflict of laws provisions. The Executive hereby irrevocably submits to and
acknowledges and recognizes the jurisdiction of the courts of the Commonwealth
of Massachusetts, or if appropriate, a federal court located in Massachusetts
(which courts, for purposes of this Agreement , are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under
or in connection with this Agreement or the subject matter thereof.   16.  
Entire Agreement. — This Agreement contain and constitute the entire
understanding and agreement between the parties hereto with respect to the
Executive’s severance benefits and the settlement of claims against the Company
and cancel all previous oral and written negotiations, agreements, commitments
and writings in connection therewith, including, without limitation, the Offer
Letter and Executive’s Severance Agreement dated May 18, 2010. Nothing in this
paragraph, however, shall modify, cancel or supersede the Executive’s
obligations set forth in paragraphs 5 and 6 above.   17.   Tax Consequences;
Section 409A. The parties intend that the payments and benefits hereunder be
exempt from or comply with the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended (together with Treasury Regulations and other
written guidance, “Section 409A”). The Company makes no representation or
warranty and shall have no liability to the Executive or any other person as to
the tax consequences of payments or benefits hereunder, including liability that
may arise if any provisions of this Agreement and the attachments hereto are
determined to constitute deferred compensation subject to Section 409A but do
not satisfy the conditions of such section.

- 6 -



--------------------------------------------------------------------------------



 



             
AMERICAN SUPERCONDUCTOR CORPORATION 
               
By:
  /s/ Daniel P. McGahn   July 26, 2011    
 
           
 
  Daniel P. McGahn
President and Chief Executive Officer   Date     
 
            JOHN R. COLLETT        
 
            /s/ John R. Collett   July 26, 2011              
 
    Date    

- 7 -



--------------------------------------------------------------------------------



 



ATTACHMENT A
PAYMENTS SUBJECT TO SECTION 409A
1. Subject to this Attachment A, any Severance Benefits that may be due under
the Agreement to which this Attachment A is attached shall begin only upon the
date of the Executive’s “separation from service” (determined as set forth
below) which occurs on or after the cessation of his employment. The following
rules shall apply with respect to distribution of the Severance Benefits, if
any, to be provided to the Executive under the Agreement, as applicable:
(a) It is intended that each installment of the Severance Benefits under the
Agreement shall be treated as a “separate payment” for purposes of Section 409A.
Neither the Company nor the Executive shall have the right to accelerate or
defer the delivery of any such payments except to the extent specifically
permitted or required by Section 409A.
(b) If, as of the date of the Executive’s “separation from service” from the
Company, he is not a “specified employee” (within the meaning of Section 409A),
then each installment of the Severance Benefits shall be made on the dates and
terms set forth in the Agreement.
(c) If, as of the date of the Executive’s “separation from service” from the
Company, he is a “specified employee” (within the meaning of Section 409A),
then:
(i) Each installment of the Severance Benefits due under the Agreement that, in
accordance with the dates and terms set forth herein, will in all circumstances,
regardless of when the Executive’s separation from service occurs, be paid
within the short-term deferral period (as defined under Section 409A) shall be
treated as a short-term deferral within the meaning of Treasury
Regulation Section 1.409A-1(b)(4) to the maximum extent permissible under
Section 409A; and
(ii) Each installment of the Severance Benefits due under the Agreement that is
not described in this Attachment A, Section 1(c)(i) and that would, absent this
subsection, be paid within the six-month period following his “separation from
service” from the Company shall not be paid until the date that is six months
and one day after such separation from service (or, if earlier, the Executive’s
death), with any such installments that are required to be delayed being
accumulated during the six-month period and paid in a lump sum on the date that
is six months and one day following his separation from service and any
subsequent installments, if any, being paid in accordance with the dates and
terms set forth herein; provided, however, that the preceding provisions of this
sentence shall not apply to any installment of payments if and to the maximum
extent that that such

- 8 -



--------------------------------------------------------------------------------



 



installment is deemed to be paid under a separation pay plan that does not
provide for a deferral of compensation by reason of the application of Treasury
Regulation 1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary
separation from service). Any installments that qualify for the exception under
Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the
last day of the Executive’s second taxable year following the taxable year in
which the separation from service occurs.
2. The determination of whether and when the Executive’s separation from service
from the Company has occurred shall be made and in a manner consistent with, and
based on the presumptions set forth in, Treasury Regulation Section 1.409A-1(h).
Solely for purposes of this Attachment A, Section 2, “Company” shall include all
persons with whom the Company would be considered a single employer under
Section 414(b) and 414(c) of the Code.
3. The Company makes no representation or warranty and shall have no liability
to the Executive or to any other person if any of the provisions of the
Agreement (including this Attachment) are determined to constitute deferred
compensation subject to Section 409A but that do not satisfy an exemption from,
or the conditions of, that section.

- 9 -